Title: To George Washington from Major General Alexander McDougall, 21 March 1779
From: McDougall, Alexander
To: Washington, George


Sir,
Head Quarters Peeks-Kill [N.Y.] March 21st 1779 11 P.M.
I had the Honor to address you Yesterday, by the Express which handed me your’s—The other with whom I intended to transmit these Inclosures, went off unknown to me.
The Gold by Mr Lawrance and Colonel Malcom was received in due Time—You have herewith some of the first Fruits of it—The Person, who brought me General Tryon’s Letter of November has, so establish’d his Reputation with the Enemy, by some General Accounts I gave him, to carry in, that he is intrusted with a Letter to General Haldimund, a Copy of which I have taken, marked Number one—It is wrote in such general Terms, that clearly mark it, to be only an Experiment, to try his Fidelity—I have advised him to go on, for obvious Reasons; and to notice with great attention, the Route and Friends of the Enemy on it. And if any Companion of his, returns with him, on the same Errand, to advise me of it, before he passes our Lines.
The Inhabitant of this State, mentioned to you in mine, which covered a Copy of General Tryon’s first Letter, to him, has had a second, Number two is a Copy; taken and inspected by me—Number three, is Instructions which have been sent to him, from Sir Harry Clintons Office.
The Enemy have had so many Persons of Rank, Trust and Office from us, that he greedily and credulously embraces, every Intimation of Convertion, of any; however oppos’d to him, he might have been. He is fully persuaded, three fourths of this Country, are for a Reunion of the Empire, on the Terms hinted by the Commissioners.
I have gone deep into the Syst⟨e⟩m of Deception—But I could wish the Link of the Chain to me, was more dispos’d, to confine his Intelligence—He setts off to morrow, for your Quarters and Philadelphia, for such Intelligence, as your Excellency and the President of Congress, shall think proper to give him, to keep up the Deception—The Intelligence brought from New York by the Link to Sir Harry &c., is contained in the Notes inclos’d. I have the Honor to be Your Excellency’s very humble Servant
Alexr McDougall
